Citation Nr: 0021695	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-18 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for corneal abrasion of 
the right eye.  

2.  Entitlement to service connection for joint pain as due 
to undiagnosed illness. 

3.  Entitlement to service connection for a back disorder as 
due to undiagnosed illness.

4.  Entitlement to service connection for memory loss as due 
to undiagnosed illness.  

5.  Entitlement to service connection for headaches as due to 
undiagnosed illness.  

6.  Entitlement to service connection for fatigue with weight 
gain as due to undiagnosed illness.  

7. Entitlement to service connection for shortness of breath 
as due to undiagnosed illness.  

8.  Entitlement to service connection for a gastrointestinal 
disorder as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1979 
and from November 1990 to May 1991.  He served in Southwest 
Asia from December 27, 1990 to March 31, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Jurisdiction resides with the Atlanta, 
Georgia RO.  

In July 1998, the RO denied service connection for night 
sweats and bleeding rectum.  The RO also granted service 
connection for residuals of injury of the right middle 
finger with impaired extensor mechanism of proximal 
interphalangeal joint, rated as non-compensable.  The 
veteran was notified in August 1998.  A timely notice of 
disagreement on these issues is not of record.  Therefore, 
the issues are not within the jurisdiction of this Board.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during 
the claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1999).  When there is any 
intent to appeal, there is an obligation to file a notice of 
disagreement and a substantive appeal after the issuance of 
the statement of the case.  38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  There is no evidence of current residuals of a corneal 
abrasion of the right eye.  

2.  The appellant had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  Complaints of joint pain in the back and knees have been 
attributed to known diagnoses of degenerative disc disease 
and chondromalacia.

4.  Evidence of chronic joint pain in the ankles, elbows, 
neck and hands of unknown etiology has been presented.

5.  Complaints of a back disorder have been attributed to a 
known diagnosis of degenerative disc disease of the lumbar 
spine.

6.  Complaints of memory loss have been attributed to a known 
diagnosis of depression.

7.  Complaints of headaches have been attributed to a known 
diagnosis of migraine/tension headaches.

8.  Fatigue with weight gain has been attributed to a known 
diagnosis of hypothyroidism.

9.  Complaints of shortness of breath are not manifested to a 
compensable degree.

10.  Complaints of gastrointestinal disorder have been 
attributed to a known diagnosis of hiatal hernia with 
gastroesophageal reflux.


CONCLUSIONS OF LAW

1.  The claim for service connection for corneal abrasion of 
the right eye is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for service connection for joint pain of the 
back and knees as due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Joint pain in the ankles, elbows, neck and hands due to 
an undiagnosed illness was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. § 3.317 
(1999).

4.  The claim for service connection for a back disorder as 
due to undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim for service connection for memory loss as due 
to undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

6.  The claim for service connection for headaches as due to 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

7.  The claim for service connection for fatigue with weight 
gain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim for service connection for shortness of breath 
as due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

9.  The claim for service connection for a gastrointestinal 
disorder as due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims Generally

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  


Corneal Abrasion of the Right Eye

The service medical records show that, in 1990, the appellant 
complained of blurred vision in his right eye.  Slit lamp 
examination disclosed an abrasion on the cornea of the right 
eye.  Treatment was provided.  It is not enough to show 
injury during service, there must currently be a residual 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In October 1993, examination of the eyes showed both corneas 
to be clear.  A December 1994 private clinical record 
documented an injury to the left cornea.  In August 1995, 
slit lamp examination showed the corneas of both eyes to be 
within normal limits.  There was a diagnosis of presbyopia 
and dryness due to reading strain.  The examiner stated that 
the appellant's eyes were otherwise normal.  That was the 
most recent examination.  The record does not reveal any more 
recent examination and the veteran does not assert that any 
more recent examination has found abrasion residuals.  Two of 
the three post service examinations, including the most 
recent, specify that the corneas are normal.  None of the 
post service eye examinations diagnosed any residuals of the 
right eye abrasion.  As there is no evidence of a current 
disability, the claim is not well grounded and must be 
denied.  

In testimony before the RO in April 1996, he indicated he 
scratched the cornea of his right eye in service.  He had no 
eye pain now except as accompanied by a headache or 
heartburn.  He had received no treatment for the right eye 
injury since service.  He had no light sensitivity.  Vision 
in both of his eyes was really blurred.  The appellant can 
testify as to what he experiences.  However, he does not have 
the medical expertise to examine his cornea and 
diagnostically distinguish his refractive error from injury 
residuals.  See 38 C.F.R. §§ 3.303(c), 4.9 (1999).  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The rating decisions, statement of the case and supplements 
adequately informed the appellant that he needed evidence of 
current residuals of the corneal abrasion to support his 
claim in accordance with 38 U.S.C. 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  He has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996). 


Undiagnosed Illness Claims

Compensation may be paid to a Persian Gulf veteran suffering 
from a chronic illness or combination of undiagnosed 
illnesses that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more before December 
31, 2001 following such service.  See 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

For the purposes of § 3.317, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurological signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317 (a) (3) (1999).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is: (1) affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (1999).

A well grounded claim for disability due to an undiagnosed 
illness suffered by a veteran of the Persian Gulf War under 
38 U.S.C.A. § 1117 (a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  With respect to the 
second and fourth elements, evidence that the illness in 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
Whether medical or lay evidence is required for these 
elements depends of the nature of the claim.  For purposes of 
the second and third element, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if it is of the type ordinarily susceptible to lay 
observation.  VAOPGCPREC. 4-99 (1999).

A veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the United States Court of Appeals for Veterans 
Claims has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

According to the appellant's DD Form 214, he served in 
Southwest Asia from December 1990 to March 1991.

The appellant testified before the RO in April 1996.  He 
served in the Persian Gulf for three months.  He served on a 
ship and then when the ground war started he was moved to a 
ground base.  He complained of aching on a daily basis.  His 
hands, knees, shoulders, and elbows ached.  He had headaches 
on a daily basis.  The severity varied, but some made him 
nauseous and took him out of his daily activities.  He had 
constant, chronic fatigue.  Before his service in the Gulf, 
he ran 3-5 miles a day.  When he returned he was out of 
breath at a mile and could go no further.  Now he could not 
run at all.  He experienced a 50-pound weight gain due to 
inactivity and fatigue.  His chest was constantly tight, and 
stressful situations made it hard for him to catch his 
breath.  He had heartburn every day and sometimes it led to 
headache and cold sweats.  Sometimes it was really severe.  
He had memory loss that affected his work in that he forgot 
where he put things or what job he was supposed to do.  His 
attention span was poor.  He first attributed his symptoms to 
old age and did not pursue treatment since he rarely went to 
the doctor.  He heard from his companions in the service that 
they were experiencing the same symptoms, and that led him to 
contact the VA and file a claim.

The appellant's wife testified that the appellant's 
personality had changed since his service in the Gulf.  He 
forgot what she had told him and he was more bothered by 
stress.  There was a marked change in his energy level and a 
difference in how he walked due to the way his joints ached.

Service medical records reveal that the appellant's lungs and 
chest, upper and lower extremities, spine and other 
musculoskeletal, and neurologic systems were normal on 
entrance examination in May 1974.  He was identified as 
obese.  He denied: swollen or painful joints; frequent or 
severe headache; shortness of breath; pain or pressure in the 
chest; recent gain or loss of weight; painful shoulders, 
elbows, back or knees; loss of memory or amnesia.  He 
complained of headache in November 1974 and this was 
attributed to questionable sinusitis.  In December 1974 he 
reported that he pulled his back trying to catch a falling 
desk.  Muscle spasm was diagnosed.  

Examination in February 1976 indicated there were no defects 
or diagnoses.  In April 1976 he complained of left shoulder 
pain.  There was tenderness and swelling in the area but no 
deformity was seen on X-ray examination.  In December 1976 he 
complained of right knee pain after trauma to his patella 
that was found to be fractured.  The appellant's lungs and 
chest, upper and lower extremities, spine and other 
musculoskeletal, and neurologic systems were normal on 
examination in October 1976.  His lungs and chest, upper and 
lower extremities (with the exception of the right patella), 
spine and other musculoskeletal, and neurologic systems were 
normal on examination in September 1977.  He denied: swollen 
or painful joints; frequent or severe headache; shortness of 
breath; pain or pressure in the chest; recent gain or loss of 
weight; painful shoulders, elbows, or back; loss of memory or 
amnesia.  His lungs and chest, upper and lower extremities 
(with the exception of the right knee and a finger injury), 
spine and other musculoskeletal, and neurologic systems were 
normal on examination in February 1979.  A complaint of 
headache in March 1979 was attributed to otitis media.

The appellant's lungs and chest, upper and lower extremities, 
spine and other musculoskeletal, and neurologic systems were 
normal on examination in October 1983.  He denied: swollen or 
painful joints; frequent or severe headache; shortness of 
breath; pain or pressure in the chest; recent gain or loss of 
weight; painful shoulders, elbows, trick knees, or back; loss 
of memory or amnesia and reported the prior fracture of the 
right patella.

The appellant's lungs and chest, upper and lower extremities, 
spine and other musculoskeletal, and neurologic systems were 
normal on examination in January 1987 and April 1990.  He 
denied: swollen or painful joints; frequent or severe 
headache; shortness of breath; pain or pressure in the chest; 
recent gain or loss of weight; painful shoulders, elbows, 
trick knees, or back; loss of memory or amnesia.  In November 
1990 it was determined that there had been no significant 
interval change and the appellant had not incurred a defect 
or disability that precluded active duty.  In May 1991 the 
appellant certified that there had been no significant 
injuries or illnesses during the active duty period.

A Persian Gulf War examination was conducted in September 
1994.  The appellant's weight was 220-lbs.  His chest was 
clear and breathing was symmetrical and without deformity.  
His abdomen was soft, nontender, nondistended, with positive 
bowel sounds.  There were no masses and no discernable 
organomegaly.  His back evidenced no point tenderness and 
there was full range of motion without deformity.  His 
extremities exhibited 5/5 motor strength, with no edema and 
full range of motion without deformity.  His neurological 
system was grossly intact.  No adenopathy was discerned in 
his lymphatic system.  X-rays of his lumbar spine were 
normal.  Chronic low back pain, persistent headache, 
persistent heartburn and generalized joint symptoms were 
assessed.

The appellant underwent a VA examination dictated in November 
1994.  The appellant complained of moderate, constant 
bilateral shoulder and knee pain.  He reported heartburn that 
occurred 60 minutes after eating and was aggravated by 
nothing.  He had throbbing frontal headaches accompanied by 
moderate nausea and no vomiting, photophobia or 
numbness/tingling.  He reported no previous history of 
significant headache disorder.  He reported lethargy, with 
the examiner indicating that a sluggish thyroid and elevated 
cholesterol had been noted in 1994.  On examination his 
weight was 219-lbs.  The examiner reported arthralgia of the 
knees, elbows and low back without objective findings.  No 
respiratory or pulmonary disorder was found.  There was 
dyspepsia without clinical digestive pathology.  Fatigue with 
weight gain and elevated serum cholesterol was related to 
hypothyroidism.  The appellant was euthyroid on replacement 
therapy.

Kennestone Hospital records indicated he presented to the 
emergency room in November 1994 with complaints of vomiting 
and epigastric pain.  On examination his abdomen was soft 
with tenderness in the mid-epigastric area.  He had a history 
of gastroesophageal reflux disease.  A few scattered air 
fluid levels in the bowel were noted on X-ray and the abdomen 
was otherwise unremarkable.  A sonogram of the gallbladder 
was unremarkable with the exception of a possible polyp.  The 
pain resolved.

The lumbar spine was normal on X-ray examination in October 
1994.

The appellant saw Dr. H. in November 1994 for complaints of 
joint aches, headaches, heartburn and increased weight.  He 
felt lethargic.  His hands swelled and his complained of a 
bursitis-type pain in his shoulders and knees.  Dyspepsia and 
hypothyroidism were diagnosed.

He had a negative upper gastrointestinal series in December 
1994.  Minimal early osteoarthritis was identified in both 
knees on X-ray examination.

DR. F. saw him in May 1995 for complaints of gastrointestinal 
reflux.  He reported a several-year history of heartburn.  It 
seemed worse at night and after eating, but could occur any 
time.  An upper gastrointestinal series in 1993 showed a 3-
cm. sliding hiatal hernia with gastrointestinal reflux.  His 
weight was 209-lbs.  Probable gastroesophageal reflux was 
diagnosed.

DR. R., an orthopedic surgeon, saw the appellant in May 1995.  
The appellant complained of back pain with radiation down his 
legs which was said to be from degenerative disc disease at 
L5-S1.  His reasons for missing rehabilitation were somewhat 
inconsistent.  On examination there was no obvious weakness 
in his tested muscles.  His left ankle jerk was slightly 
decreased, but otherwise he was doing quite well from a 
neurological standpoint.

Dr. R. indicated in May 1995 that the appellant's complaints 
of back and leg pain were out of proportion to his physical 
findings.  On examination there was a slightly decreased 
ankle jerk on the left side with no other significant 
neurological findings.  He had decreased disc space height at 
L5-S1.  The appellant had not cooperated with rehabilitation.  
The appellant was quite preoccupied with his disability since 
his participation in that war activity.

In May 1995 notes, Dr. H. indicated that the appellant had 
returned for treatment.  He complained of dyspepsia, 
indigestion and heartburn, unrelieved by medication.  His 
symptoms had recurred since his return from the Gulf War.  He 
denied a change in bowel habits, blood in his stools, 
hematemesis, nausea and melena.  He complained of poor sleep 
habits but denied depression.  He had frequent headaches, 
myalgia and arthralgia.  He was overweight and his weight was 
203-lbs.  He was diagnosed with dyspepsia since the Gulf War, 
rule-out Helicobacter pylori, myalgias and arthralgias with 
rule-out collagen vascular disorder.  He had hypothyroidism 
with unknown control, and insomnia possibly related to the 
above-complaints.

June 1995 notes, Dr. H. indicated the appellant complained of 
a multitude of symptoms.  Evaluation of his back found 
degenerative disc disease and facet disease with minimal 
compression of two nerve roots.  However, his symptoms were 
not just related to his lumbar back, actually he had no 
symptoms there prior to the onset of his other symptoms.  He 
had more arthralgias with periodic swelling, particularly in 
his knees.  He had neck, left shoulder, and trapezius 
discomfort.  He had chronic indigestion and dyspepsia.  The 
appellant was trying to fit all of his symptomatology into 
one basket and wanted a unifying diagnosis to explain all his 
discomforts.  He had symptoms of continued fatigue, memory 
dysfunction, concentration problems, early morning awakening, 
anhedonia and headaches.  The doctor discussed the 
possibility of depression, but the appellant was markedly 
resistant to the concept of depression and mental illness.  
Dr. H. felt that hyperuricemia and arthralgias were 
contributing to his joint discomfort with gout.  A definitive 
diagnosis was elusive.  The appellant was resistant to the 
diagnosis of gout and did not feel that was his problem.  
Lumbar degenerative disc disease was not causing all of his 
problems and complaints.  Symptoms of depression were 
complicating his physical problems.

He had normal nerve conduction studies and electromyograph 
studies in June 1995.  Magnetic resonance imaging of the 
lumbar spine revealed short lumbar pedicles and disc bulge, 
facet hypertrophy, thecal sac indentation and borderline 
compression of the nerve roots.

In July 1995, Dr. H. wrote that the appellant still 
complained of inordinate fatigue, myalgia, arthralgias and 
headache.  He had dyspepsia unrelieved by positional changes, 
dietary changes and medication.  He brought an article 
called, "Unexplained Illnesses Among Desert Storm Veterans" 
with him.  Everything to date had been normal except for the 
creatinine kinase, hypothyroidism that was controlled, and 
hyperuricemia.  His myalgias and arthralgias were very 
atypical for gout.  The laboratory work did not indicate any 
particular collagen vascular disorder.  With the persistent 
elevation of his creatinine kinase, Dr. H. felt there was 
something real but undefined going on.

In March 1996 the appellant saw Dr. H.  His liver function 
tests were minimally elevated.  He had been advised to 
discontinue INH therapy for a positive PPD test.  He had 
continued complaints of arthralgias, particularly of the 
knees, ankles and elbows, with frequent swelling particularly 
of the right knee.  He had elevated uric acid levels in the 
past.  He was still fatigued.  Dr. H. recommended resumption 
of INH with repeat liver function testing.  He was diagnosed 
with a history of headaches consistent with a classical 
migrainous phenomenon.  Gout could be the etiology for his 
arthralgias with periodic evidence of joint effusion based on 
the history of elevated uric acid.

In May 1996 he continue with daily headaches.  His 
arthralgias had improved with a new medication.  He had 
continued, persistent dyspepsia.  He denied depression.  
There were no active joint effusions or inflammation on 
examination.  He was diagnosed with chronic, daily headache 
syndrome, combination muscular tension/migrainous type.  He 
had a mental block against the concept of depression.  He had 
chronic dyspepsia with negative Helicobacter pylori.  His 
symptoms were most consistent with reflux disease, but had 
not been alleviated with the usual therapy.  

In June 1996 he had an acute inflammation of the right ankle 
and walked with a limp.  It was diffusely swollen, tender, 
red and warm.  No fluid was aspirated from the joint.  
Monoarticular arthritis was diagnosed.  The clinical 
appearance was consistent with crystal arthropathy such as 
gout.  He had elevated uric acid levels in the past that 
would be in line with this diagnosis.

Dr. J. H. performed a neurological consultation in June 1996.  
The appellant reported headaches since early in the Persian 
Gulf War, and was experiencing them 3-4 times a week.  He had 
developed ankle and small joint swelling and gastrointestinal 
symptoms.  His daughter had migraine headaches.  He was 
thinly built.  His mental status was within normal limits.  
Motor, sensory and cerebellar examinations revealed no 
neurologic deficits.  He was diagnosed with right hemicranial 
headache most likely of vascular origin and a systemic 
illness with joint involvement of undetermined etiology.  A 
magnetic resonance imaging of the brain was normal.

In July 1996, new medication was suppressing his headaches, 
but they did not go away completely.  He had dyspepsia.  
There was no further swelling of his ankle or knee with new 
medication, but there was some discomfort in the right ankle.  
He reported that buddies from the same unit in the Persian 
Gulf War were complaining of similar symptoms.  He had 
exertional fatigue and night sweats.  He denied cough or 
chronic low back pain.  The doctor discussed the possibility 
of gout with the appellant.  It was interesting that none of 
these symptoms were present prior to his going to the Persian 
Gulf, and a number of his associates had similar symptoms 
that had remained undiagnosed and undefined to date.  Dr. H. 
questioned the possibility of gout.  He doubted the symptoms 
represented tuberculous involvement, but that could not be 
excluded.  Chronic daily headache with a migrainous component 
and chronic dyspepsia was diagnosed.

Dr. F. saw the appellant in September 1996.  He had 
gastroesophageal reflux symptoms and a multitude of other 
problems.  He had clear-cut regurgitation and no dysphagia.  
There were no real pulmonary symptoms.  His weight was 216-
lbs.  Persistent gastroesophageal reflux was assessed, rule-
out ongoing esophagitis.  The etiology was unclear for his 
other somatic complaints.  He had grade-II distal esophagitis 
on esophagoscopy.  The area was biopsied to rule-out 
Barrett's esophagus.

He was seen by Dr. H. in May 1997.  He was frustrated over 
his undiagnosed disorder characterized by headaches, 
significant dyspepsia, arthralgias, episodes of joint 
effusions and progressive weakness of his lower extremities.  
He had no interest in a financial reward from the VA, only an 
improvement in his health.  His son had been complaining of 
similar symptoms.  The doctor doubted that his symptoms 
represented fibromyalgia since he had frank evidence of 
arthritis with joint effusions in the past that would not be 
consistent.

In July 1997, muscle biopsy had revealed mild myopathy.  No 
active muscle necrosis or vasculitis was seen.  He had 
continued headaches and dyspepsia and nodules had developed 
over his left ankle and right knee.  His left thigh wound had 
healed and subcutaneous nodules had developed along its 
extent.  Myopathy was diagnosed.  The occurrence of nodules 
was suggestive of a connective tissue disorder, but he did 
not have the typical rash of dermatomyositis or laboratory 
elevations that went along with acute inflammatory myositis.  
The biopsy had shown only myopathy.  He was to have a biopsy 
of the nodules.

In October 1997, biopsy of the nodules had revealed only 
eczematous degeneration.  It did not show any classical 
findings consistent with sarcoid or rheumatoid arthritis.  
His weight gain was due to fatigue.  He had difficulty 
maintaining his performance at work.  There were no 
inflammatory findings in the joints.  There was some mild 
muscle tenderness.  Idiopathic myopathy was diagnosed.  No 
etiologic agent was derived and there was no obvious evidence 
of collagen vascular disease.  His enzyme studies were 
worsening with a progressive deterioration of his functional 
capacity.  His thyroid was adequately controlled with 
replacement therapy.  Steroid therapy was initiated despite 
the lack of a definitive diagnosis.

A VA examination was conducted in October 1997.  The claims 
folder was reviewed.  The appellant dated the onset of 
generalized joint pain and headaches following his return 
from the Persian Gulf.  He had elevated CPK's and was being 
evaluated for a myopathy of uncertain etiology.  He reported 
night sweats without febrile episodes.  He had reflux 
esophagitis attributed to a hiatal hernia.  He did not have 
chest pain or shortness of breath.  He reported swelling in 
his knees and ankles, and burning and redness around the 
ankle.  His weight was 230-lbs.  On examination there was no 
evidence of any inflammatory or deforming arthritis.  There 
was no evidence of rheumatoid arthritis or gouty arthritis.  
A myopathy of some sort should be considered.  His CPK was 
markedly elevated, uric acid slightly elevated with a normal 
sedimentation rate.  He had bilateral bicipital tendonitis of 
the shoulders.  He had bilateral chondromalacia patellae.  He 
had a history of migraine cephalalgia, multiple joint 
arthralgia, and low back pain syndrome and neck pain syndrome 
without clinical evidence on examination.

He was seen for VA rheumatology evaluation in December 1997.  
On examination there was no edema or joint swelling.  He had 
tenderness on palpation of all joints, especially the hand 
and ankle.  He planned to follow up with his treating 
physician.

VA Medical Center records from January 1998 revealed possible 
muscle weakness on physical examination.  Nonspecific 
myopathy had been shown on biopsy.  His condition was most 
likely polymyositis, and further testing was ordered.

A VA examination was conducted in May 1998.  The appellant 
complained of daily headaches since 1991 or 1992 with 
associated symptoms of like ringing in the ears, shakes, and 
aches all over.  His stated weight was 245-lbs.  His gait, 
carriage and posture were normal.  He was observed getting in 
and out of the waiting room chair.  He did not exhibit any 
pain, discomfort, hesitancy or slowness getting dressed or 
undressed.  His pace of walking was normal.  He had full 
range of motion in the lumbar spine.  He performed squatting 
and turning on his toes and heels without pain on repeated 
testing.  He complained of some discomfort while gripping his 
hands over his head.  Neurological testing revealed no 
abnormalities.  Combined migraine/tension headaches were 
diagnosed.

The Board notes that the appellant has alleged that memory 
loss, headaches, joint pain, fatigue, weight gain, shortness 
of breath, back disorder/degenerative disc disease, and 
gastrointestinal disorder had their onset after service and 
he attributes their development to service in the Persian 
Gulf.  Only headaches and the lumbar spine were the subject 
of an inservice complaint/diagnosis, and will therefore be 
addressed on a direct basis, however these complaints were 
made in the first period of service prior to Gulf War 
service.  With regard to the claim of service connection for 
joint pain as due to undiagnosed illness, the Board notes 
that the appellant is service connected for residuals of a 
fracture to his right patella with degenerative changes, and 
for residuals of an injury to his right middle finger. 

I. Joint Pain

a) Knees

The appellant is service connected for residuals of a 
fracture to the right patella.  

The evidence of record established that the appellant has 
confirmed diagnoses in both knees.  Osteoarthritis was 
identified bilaterally in December 1994 and bilateral 
chondromalacia patella was identified in October 1997.  
Because he has such diagnoses, he does not have a knee 
disability due to an undiagnosed illness.  38 C.F.R. § 3.317 
(1999). VAOPGPREC 8-98, Aug. 3, 1998.  Therefore, the claim 
for service connection for joint disability as to the knees 
is not well grounded.


b) Shoulders

Bicipital tendonitis was identified in both shoulders in 
October 1997.  The identification of a known diagnosis with 
regard to the shoulders means that the claim for service 
connection for joint pain in the shoulder as due to an 
undiagnosed illness is not well grounded.

c) Other joints

The appellant claimed service connection for joint pain as 
due to undiagnosed illness, and has made complaints with 
regard to the other joints, including his ankles, elbows, 
neck and the joints in his hands.  An examiner in December 
1997 found tenderness on palpation of all the joints.  The 
appellant testified that he has had joint pain since his 
return from the Persian Gulf.  He is competent to note joint 
pain, therefore chronic disability as to these joints has 
been established.  

The appellant's claim for service connection for joint pain 
in the ankles, elbows, neck and hands as due to undiagnosed 
illness is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  There is evidence of chronic pain in 
these joints without diagnosis in a Persian Gulf veteran.

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources and VA examinations were conducted.  The appellant 
was afforded and opportunity to present testimony.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

There was an acute inflammation of the right ankle in June 
1996, diagnosed as monoarticular arthritis, with an 
appearance consistent with gout.  However, gout has never 
been definitively diagnosed.  Gout was still questioned in 
July 1996, but there was no evidence of deforming, rheumatoid 
or gouty arthritis on examination in October 1997.  
Therefore, as to the right ankle disability, there has been 
no confirmed or known diagnosis.  As to the left ankle, 
elbows, neck and hands, no diagnosis has been offered, and 
pain in these joints remains an undiagnosed illness.

The medical evidence of record along with the appellant's 
testimony, is sufficient to establish disability in the 
joints of the ankles, elbows, neck and hands to a degree of 
10 percent or more based on functional impairment due to 
painful motion. 

No evidence has been offered that pain in these joints due to 
undiagnosed illness was not incurred during Persian Gulf 
service, or that it was caused by an intervening condition or 
event, or that is was due to the appellant's willful 
misconduct or abuse of alcohol or drugs.

Accordingly, the evidence supports the claim, and service 
connection for joint pain in the ankles, elbows, neck and 
hands is warranted.

II.  Back Disorder

The appellant was diagnosed with muscle strain after he 
complained of injuring his back in December 1974.  On 
subsequent examinations, the musculoskeletal system was 
normal as to the back and the appellant denied a painful 
back.  In testimony before the RO, the appellant denied ever 
injuring his back in service.  Therefore, the Board concludes 
that the 1974 muscle strain was acute and resolved without 
residual disability during the first period of service.  At 
the time the appellant reentered active duty in November 
1990, his spine was normal.  At separation in May 1991, he 
certified there had been no injuries or illnesses during the 
second period of service.  Therefore, evidence of a back 
disability in service has not been presented.

X-rays of the lumbar spine were normal post-service until 
degenerative disc disease of the lumbar spine was identified 
in May 1995.  No competent examiner has linked the 
development of degenerative disc disease post-service to an 
inservice injury or disease.  The appellant lacks the medical 
expertise necessary to provide competent evidence to link 
post-service lumbar degenerative disc disease to service, and 
has not alleged that it was due to an inservice injury, but 
to undiagnosed illness.  The disability associated with the 
appellant's back has been associated with the known clinical 
diagnosis of degenerative disc disease.  Because a diagnosis 
has been attached to the disorder, it is not an undiagnosed 
illness.  Accordingly, the claim for service connection for a 
back disability to include as due to undiagnosed illness is 
not well grounded.

III.  Memory Loss

Service medical records are silent for complaints of memory 
loss and the appellant denied loss of memory or amnesia 
throughout service.

The appellant and his wife testified regarding memory loss.  
There were no complaints regarding memory loss made to 
examiners of record.  In June 1995, the appellant reported 
memory and concentration problems that the doctor attributed 
to symptoms of depression, although the appellant was 
resistant to that diagnosis.  Neurological examinations in 
June 1996 and May 1998 were normal.

The claim for service connection for memory loss as due to 
undiagnosed illness is not well grounded.  The appellant is 
competent to report that he has difficulty remembering since 
service, and his testimony is competent evidence that his 
memory loss is chronic.  However, the only examiner to ever 
comment on memory loss attributed it to depression.  Since 
memory loss was identified as a symptom of depression, the 
condition cannot be considered undiagnosed and therefore the 
claim is not well grounded.

IV.  Headaches

The appellant complained of headache in service in December 
1974 that was attributed to questionable sinusitis.  
Thereafter, he offered no further complaints and denied 
frequent or severe headaches on subsequent examinations.  
Therefore, the Board concludes that the headache in 1974 was 
acute and resolved during that period of service, and chronic 
headache disability in service has not been established.  A 
headache disability was not identified prior to his service 
in the Persian Gulf beginning in December 1990.  At the time 
of his separation from his second period of service, he 
denied any illness in service.

The claim for service connection for headaches as due to 
undiagnosed illness is not well grounded.  The appellant is 
competent to note the onset and frequency of his headaches, 
as his testimony is competent evidence of a chronic headache 
disability.  The appellant has brought forth current 
diagnoses of migraine and/or tension headaches.  However, he 
has not brought forth evidence that a such are chronic 
disabilities as a result of an undiagnosed illness.  See 38 
C.F.R. § 3.317(a).  Rather, the appellant's symptoms have 
been attributed to known clinical diagnoses of migraine 
and/or tension headache.  Lacking competent evidence that the 
headache disability is undiagnosed, the claim is not well 
grounded.

V. Fatigue with Weight Gain

Weight gain was attributed to fatigue in the November 1994 VA 
examination, therefore the two claims have been considered 
together.

Fatigue was not identified in service.  The appellant 
testified that he has had chronic fatigue since his return 
from the Persian Gulf.  He is competent to note his own 
fatigue, therefore his testimony establishes that fatigue has 
existed for 6 months or more and is therefore chronic.

The claim for service connection for fatigue as due to 
undiagnosed illness is not well grounded as chronic fatigue 
with weight gain was attributed to a known diagnosis of 
hypothyroidism in November 1994. 

VI.  Shortness of Breath

Service medical records are silent for complaints of 
shortness of breath and the appellant denied such throughout 
both periods of service.  The appellant testified that he had 
shortness of breath post-service.  However, complaints of 
shortness of breath are not recorded in post-service 
examinations and in an October 1997 VA examination, the 
appellant denied shortness of breath.  A well grounded claim 
for service connection for an undiagnosed illness requires 
objective evidence of shortness of breath to a degree of 10 
percent or more.  Lay evidence is acceptable to well ground a 
claim, when the symptom is of a type ordinarily susceptible 
to lay observation.  The appellant is competent to provide 
subjective evidence of shortness of breath, however shortness 
of breath is also manifested objectively, and never noted on 
post-service examination.  Furthermore, it was never 
complained of and in October 1997 it was said that he did not 
have shortness of breath.  Therefore, evidence of either 
subjective or objective shortness of breath to a degree of 10 
percent or more has not been presented and the claim is not 
well grounded.

VII.  Gastrointestinal Disorder

Esophagitis and complaints of chronic reflux have been 
attributed to hiatal hernia.  Therefore the claim for service 
connection for a gastrointestinal disorder as due to 
undiagnosed illness is not well grounded as the complaints 
have been attributed to a known diagnosis.


Not Well Grounded Claims

When a veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Supplemental Statements of the Case issued in February 
1997 and July 1998.  Furthermore, the hearing officer 
undertook a lengthy discussion with the appellant and his 
accredited representative regarding whether there was any 
outstanding medical evidence that had not been developed.  
The hearing officer further discussed the elements of a well 
grounded claim as they pertained to the appellant's claims.  
In this respect, the Board is satisfied that the obligations 
imposed by section 5103(a) and the provisions of 38 C.F.R. 
§ 3.103 were also satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

Finally, because the Board will not reach the merits of these 
claims, the Board need not address the appellant's argument 
as to the application of the benefit-of-the-doubt rule.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well grounded claim, the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for corneal abrasion of the right eye is 
denied.  Service connection for joint pain in the ankles, 
elbows, neck and hands as due to undiagnosed illness is 
granted.  Service connection for a back disorder, memory 
loss, headaches, joint pain (back, knees), chronic fatigue 
with weight gain, shortness of breath, and a gastrointestinal 
disorder as due to undiagnosed illness is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


